 



Exhibit 10.1
ADDENDUM NO. 1
to the
EXCESS OF LOSS RETROCESSION AGREEMENT
BY AND BETWEEN
PLATINUM UNDERWRITERS BERMUDA, LTD.
(RETROCEDANT)
and
PLATINUM UNDERWRITERS REINSURANCE, INC.
(RETROCESSIONAIRE)
DATED AS OF April 1, 2006
     IT IS HEREBY MUTUALLY AGREED that effective February 15, 2007, this Excess
of Loss Retrocession Agreement (“Agreement”), made by and between Platinum
Underwriters Bermuda, Ltd., a Bermuda-domiciled insurance company (the
“Retrocedant”), and Platinum Underwriters Reinsurance, Inc. a Maryland-domiciled
insurance company (the “Retrocessionaire”), is amended as follows:
ARTICLE 3 — EXCLUSIONS
     The following Exclusion Clauses are attached to and form part of this
Agreement:

  1.   Nuclear Energy Risks Exclusion Clause (Reinsurance) (Worldwide Excluding
U.S.A. & Canada) (Japanese Amendment)     2.   Pools, Associations, and
Syndicates.     3.   War Risk Exclusion Clause.     4.   Insolvency Funds
Exclusion Clause.     5.   Losses emanating from the Quota Share Retrocession
Agreement by and between Platinum Underwriters Bermuda, Ltd. and Platinum
Underwriters Reinsurance, Inc.     6.   Any losses in any of the European
countries set forth in Article 4 below that occurred prior to the effective date
of this Addendum.     7.   Losses caused by earthquake, earthquake fire and
river floods in any of the European countries set forth in Article 4 below.
Flood losses caused by windstorms are covered by this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 4 — TERRITORY
Coverage applies within the territorial limits of Japan and the following
European countries: Austria, Belgium, Denmark, France, Germany, Ireland,
Luxembourg, Netherlands, Sweden, United Kingdom, Norway and Switzerland.
ARTICLE 8 — PREMIUM
The premium for this Agreement shall be a flat premium of $1,300,000 payable in
two equal installments on April 1, 2006 and October 1, 2006, plus an additional
installment of $1,300,000 payable on March 1, 2007 as consideration for the
European coverage provided on the effective date of this Addendum. The total
premium due with respect to this Agreement is $2,600,000.
     This Agreement and all amendments thereto shall be governed by the laws of
the State of New York, exclusive of its rules with respect to conflicts of laws.
     All other terms and conditions of this Agreement shall remain unchanged.
     IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be
executed by their duly authorized representatives on the dates set forth below.

              Platinum Underwriters Bermuda, Ltd.
 
       
 
  By:   /s/ Les Waters
 
       
 
      Name: Les Waters
 
      Title: Vice President
 
      Date: March 16, 2007
 
            Platinum Underwriters Reinsurance, Inc.
 
       
 
  By:   /s/ Kevin Marine
 
       
 
      Name: Kevin Marine
 
      Title: Senior Vice President
 
      Date: March 13, 2007

- 2 -